DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-9, 11 and 12 in the reply filed on 04/14/2022 is acknowledged.  The traversal is on the ground(s) that it has not been demonstrated that there is serious burden in the examination of the claims of Group I (claims 1-9 and 11-12) and claim 10 given the relationship between the subject matter (see Applicant’s arguments at page 5, paragraph 6).
This is not found persuasive because as mentioned in the previous office action, inventions I and II are related as product and process of use and there would be a serious burden because 
- the inventions have acquired a separate status in the art in view of their different classification,
- the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/14/2022.


Response to Amendment
In response to the amendment received on 04/14/2022:
Claims 1-9, 11-12 are currently examined.  
Claims 11-12 were amended to belong to the Group I invention, thus there are no group III claims remaining.
Claim 10 is withdrawn.

Specification
The disclosure is objected to because of the following informalities: 
Specification at page 19 line 26 and page 20 line 2, discloses “triethanalomine (TEA)”, which appears to have a typographical error and should be triethanolamine.
Specification at page 19 line 25 discloses “diethanalomine (DEA)”, which appears to have a typographical error and should be diethanolamine.

Claim Objections
Claims 8 and 11 are objected to because of the following informalities:
Claim 8 lines 2-3 recites “N,Nbis-2(2-hydroxyethyl)-2-propanolamine)(DIEPA), N,Nbis-(2-hydroxypropyl)-N-(hydroxyethyl) amine (EDIPA)”, which appears to have typographical errors wherein the spaces after N,N are missing, and should be “N,N bis-2(2-hydroxyethyl)-2-propanolamine)(DIEPA), N,N bis-(2-hydroxypropyl)-N-(hydroxyethyl) amine (EDIPA)”.
Claim 8 line 4 recites “triethanalomine (TEA)”, which appears to have a typographical error and should be triethanolamine.
Claim 8 line 5 recites “inoethylethanolamine (AEEA)”, which appears to have a typographical error and should be aminoethylethanolamine.
Claim 11 line 2 recites “triethanalominere”, which appears to be a typographical error and should be triethanolamine.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.









Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riman et al. (US 2011/0158873 A1) (“Riman” hereinafter), as evidenced by Atakan et al. (US 2016/0272545 A1) (“Atakan” hereinafter).

Regarding claim 1, Riman teaches a product (see Riman at [0037] teaching depending on the materials, any of the products described can be inorganic or organic, and the products among themselves need not be the same, and see Riman at [0009] teaching a mineral carbonation process), 
comprising:
a plurality of particles of a carbonatable calcium silicate (see Riman at [0037] teaching in one carbon separating/sequestering embodiment, a gas absorber, such as carbon gas absorber, first forms an adduct in a solution with a GHG (or greenhouse gas)… the adduct subsequently reacts with a solid matrix, such as porous solid matrix having interstitial spaces… the infiltrating solution comprising the adduct fills a portion of the interstitial spaces to promote a reaction between the adduct and a reactant present in the matrix to form a product… the product can contain at least one element of the gas, also see Riman at [0021] teaching the gas can include… wherein carbon dioxide is featured in the list, also see Riman at [0041] teaching the matrix can be a variety of types of solids… it is desirable to have a matrix that can react with the infiltrating species or adduct… to form a solid product, also see Riman at [0042] teaching wherein the matrix is a solid matrix, the matrix, or alternatively, the starting material, can be in the form of a powder compact… in one embodiment, a granulated powder can be used as a feedstock, which can be pressed into a shaped object, also see Riman at [0053] teaching the matrix can also comprise a silicate or a hydrated silicate… wherein calcium silicate is featured in the list, and see Riman at [0096] teaching embodiment example A using wollastonite as the calcium silicate (or CaSiO3)).  The granulated calcium silicate is taken to meet the claimed a plurality of particles of a carbonatable calcium silicate because calcium silicate can undergo a carbonation process.
Furthermore, the product in Riman would appear to read on cement because carbonated calcium silicate is known to form a cement as evidenced by Atakan as outlined below.
Atakan evidences the composite materials and bonding elements are produced by carbonation of suitable calcium silicate materials (e.g., clinker and cement based on calcium silicate (see  Atakan at [0024]), and Atakan evidences that the raw materials include precursor materials such as particulate calcium silicate (e.g., ground wollastonite) that form bonding elements… a fluid component is also provided as a reaction medium… carbon dioxide (CO2) is consumed as a reactive species in the carbonation process (see Atakan at [0025]), thus Atakan evidences that carbonated calcium silicate is known to form a cement; and
a first additive; wherein the first additive is a polysiloxane (see Riman at [0064] teaching surfactants (e.g., polysiloxanes) … may be added to the infiltrating medium).

Regarding claims 2-4, Riman teaches the limitations as applied to claim 1 above, and please see claim 1 rejection.  The limitations for claims 2-4 are met by the prior art Riman as outlined in claim 1 for polysiloxane since the further limitations of claims 2-4 are all further limiting the optionally required hydrophobic organic acid.

Regarding claims 5-8, Riman teaches the limitations as applied to claim 1 above, and Riman further teaches the gas absorber can comprise… wherein diethanolamine (DEA) is featured in the list (see Riman at [0064]).  Diethanolamine is taken to meet the claimed comprising a second additive, wherein the second additive is an organic molecule with at least one… secondary… amine group (claim 5); wherein the second additive also comprises at least one hydroxy group (claim 6); wherein the second additive is… a combination of one… hydroxyalkylamine that has a maximum molecular weight of 1000 g/mol because the molecular weight of DEA is 103 g/mol (claim 7); and wherein the second additive is selected from the group consisting of… diethanolamine (DEA) (claim 8).

Claims 1-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sroka et al. (US 2015/0203408 A1) (“Sroka” hereinafter), as evidenced by Shtepenko et al. (The effect of carbon dioxide on β-dicalcium silicate and Portland cement, Chemical Engineering Journal 118, pages 107-118 (2006)) (“Shtepenko” hereinafter).

Regarding claim 1, Sroka teaches a cement product (see Sroka at [0006] teaching the disclosure is directed to a water-repellant concrete admixture, also see Sroka at [0016] teaching concrete units are generally produced from cast concrete, which includes Portland cement, and see Sroka at [0017] teaching additionally, various admixtures may be incorporated into concrete mixtures to impart certain characteristics not otherwise obtainable with plain concrete mixes), wherein the concrete mix is taken to meet the claimed cement product based on the structure as outlined below,
comprising:
a plurality of particles of a carbonatable calcium silicate cement (see Sroka at [0016] teaching concrete units are generally produced from cast concrete, which includes Portland cement), wherein Portland cement is taken to meet the claimed plurality of particles of a carbonatable calcium silicate cement because Portland cement typically comes as a powder, which is a plurality of particles, and Portland cement contains calcium silicate that is carbonatable as evidenced by Shtepenko as outlined below.
Shtepenko evidences that Portland cement comprises calcium silicate, which meets the claimed calcium silicate cement (see Shtepenko at page 108, section 2.1 evidencing Portland cement (PC) comprised of tricalcium and dicalcium silicates), thus meeting the claimed calcium silicate cement.
Shtepenko evidences that Portland cement is carbonatable (see Shtepenko at page 117, section 5, right column, bullet 4 teaching the PC (or Portland cement)… carbonated to 75%), thus meeting the claimed carbonatable; and
	a first additive, wherein the first additive is a hydrophobic organic acid or a salt thereof (see Sroka at [0031] teaching it has been discovered that incorporating a silane/silicone emulsion (“SSE”) as an admixture to concrete masonry and other manufactured concrete mixtures provides many improvements over a surface application, and see Sroka at [0036] teaching the SSE mixture… includes… wherein calcium stearate is featured in the list), wherein calcium stearate is taken to meet the claimed first additive, wherein the first additive is a hydrophobic organic acid salt.

Regarding claims 2-4, Sroka teaches the limitations as applied to claim 1 above, as mentioned Sroka teaches SSE mixture… includes… wherein calcium stearate is featured in the list (see Sroka at [0036]), wherein calcium stearate meets the claimed wherein the hydrophobic organic acid salt, is one… fatty acid salt (claim 2); wherein the fatty acid… salt… is selected from the group consisting of… a stearic acid, or a salt thereof (claim 3); and wherein a salt of the fatty acid is a calcium stearate (claim 4).

Regarding claims 5-8, Sroka teaches the limitations as applied to claim 1 above, and Sroka further teaches that the SSE mixture… includes… wherein triethanolamine is featured in the list (see Sroka at [0036]), wherein triethanolamine is taken to meet the claimed comprising a second additive, wherein the second additive is an organic molecule with at least one… tertiary amine group (claim 5); wherein the second additive also comprises at least one hydroxy group (claim 6); wherein the second additive is… a combination of one… hydroxyalkylamine that has a maximum molecular weight of 1000 g/mol because the molecular weight of triethanolamine is 149 g/mol (claim 7); and wherein the second additive is selected from the group consisting of… triethanolamine (TEA) (claim 8).

Regarding claim 12, Sroka teaches the limitations as applied to claims 1 and 5 above, and as mentioned Sroka teaches that the SSE mixture… includes… wherein calcium stearate and triethanolamine are featured in the list (see Sroka at [0036]), meeting the claimed wherein the first and second additives are calcium stearate and triethanolamine, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sroka in view of Shtepenko and Atakan.

Regarding claim 9, Sroka teaches a concrete product (see Sroka at [0006] teaching the disclosure is directed to a water-repellent concrete admixture for the production of water-repellent masonry, such as… concrete block… the water-repellent concrete admixture is incorporated integrally into a concrete mixture), comprising:
the cement product of claim 1 (please see claim 1 rejection); and 
a plurality of aggregate particles (see Sroka at [0016] teaching concrete units are generally produced from cast concrete, which includes… coarse and/or fine aggregates (i.e., sand and gravel), wherein the coarse and/or fine aggregates sand and gravel are taken to meet the claimed plurality of aggregate particles because sand and gravel typically come in plurality of aggregate particles.
As mentioned, Sroka teaches a water-repellent concrete admixture for the production of water-repellent masonry, such as… concrete block (see Sroka at [0006]).  One of ordinary skill in the art would appreciate that curing in air comprising carbon dioxide is the likely scenario in the production of a concrete block, such that the prior art Sroka would meet the claimed wherein the cement product is cured with a greenhouse gas comprising carbon dioxide. 

Sroka does not explicitly teach wherein the cement product has a structure comprising a core, wherein the core comprises of a portion of the unreacted calcium silicate particle; a silica-rich layer covering at least a portion of the surface of the core; and an exterior layer covering at least a portion of the silica-rich layer, wherein, the exterior layer comprises calcium carbonate.

As mentioned, Sroka teaches Portland cement (see Sroka at [0016]), wherein Portland cement contains calcium silicate and is carbonatable (see claim 1 rejection).
Like Sroka, Shtepenko teaches Portland cement (see Shtepenko at Title teaching the effect of carbon dioxide on… Portland cement).  Shtepenko further teaches carbonation of silicate-based minerals… can help reduce CO2 emissions as well as produce useful materials (see Shtepenko at Abstract, sentence 1), and in recent years there has been an increasing interest in the sequestration of industrial carbon dioxide by mineral carbonation… silicates… of calcium… derived from both geological media and man-made processes have been considered as potentially effective sinks for CO2 disposal… as a natural mineral feedstock, earth silicates, including… wollastonite (CaSiO3)… have been identified as being both widely available and susceptible to carbonation (see Shtepenko at page 107, section 1, left column, paragraphs 1-2). 
As such, one of ordinary skill in the art would appreciate that Shtepenko teaches that in recent years there has been an increasing interest in the sequestration of industrial carbon dioxide by mineral carbonation, and carbonation of silicate-based minerals such as wollastonite (CaSiO3) can help reduce CO2 emissions because it is both widely available and susceptible to carbonation, and it can produce useful materials, and seek those advantages by replacing the Portland cement in Sroka with silicate-based minerals such as wollastonite.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the Portland cement as taught in Sroka with silicate-based minerals such as wollastonite (CaSiO3) as taught by Shtepenko so as to help reduce CO2 emissions through carbonation that can produce useful materials, and in recent years there has been an increasing interest in the sequestration of industrial carbon dioxide by mineral carbonation.

However, Sroka in view of Shtepenko does not explicitly teach a structure comprising a core, wherein the core comprises of a portion of the unreacted calcium silicate particle; a silica-rich layer covering at least a portion of the surface of the core; and an exterior layer covering at least a portion of the silica-rich layer, wherein, the exterior layer comprises calcium carbonate.

Like Shtepenko, Atakan teaches carbonatable wollastonite that can produce useful materials (see Atakan at [0033]-[0034] teaching cement particles of certain microstructures may be more suited to generate the bonding matrix… generally, cement particles may be categorized into two groups: single phase particles… single phase particles may exist in various forms, including: (i) reactive (carbonatable) wollastonite (CaSiO3)).  
Atakan further teaches that the disclosure generally relates to calcium silicate compositions… more particularly… to composite materials comprising novel bonding elements exhibiting unique microstructures and chemical compositions (see Atakan at [0002]), and the disclosure generally relates to a composite material produced by carbonation of calcium silicate with CO2… the composite material comprises a plurality of bonding elements of one or more types (microstructures)… these types of bonding elements include: a bonding element comprising a core of an unreacted carbonatable phase of calcium silicate fully or partially surrounded by a silica rich rim of varying thickness that is fully or partially encased by CaCO3 particles… collectively, the plurality of bonding elements forms an inter-connected bonding matrix creating bonding strength and holding the composite material (see Atakan at [0008]).  The bonding element comprising a core of an unreacted carbonatable phase of calcium silicate fully or partially surrounded by a silica rich rim of varying thickness that is fully or partially encased by CaCO3 particles is taken to meet the claimed a structure as claimed.
As such, one of ordinary skill in the art would appreciate that Atakan teaches single phase reactive carbonatable wollastonite (CaSiO3) particles that forms a bonding element comprising a core of an unreacted carbonatable phase of calcium silicate fully or partially surrounded by a silica rich rim of varying thickness that is fully or partially encased by CaCO3 particles so as to form an inter-connected bonding matrix creating bonding strength and hold the composite material, and seek those advantages by using a single phase reactive carbonatable wollastonite in the concrete as taught by Sroka in view of Shtepenko.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a single phase reactive carbonatable wollastonite as taught by Atakan in the concrete as taught by Sroka in view of Shtepenko, so as to form a bonding element comprising a core of an unreacted carbonatable phase of calcium silicate fully or partially surrounded by a silica rich rim of varying thickness that is fully or partially encased by CaCO3 particles in order to form an inter-connected bonding matrix creating bonding strength and hold the composite material.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sroka in view of Shtepenko and Sahu et al. (US 2017/0260096 A1) (“Sahu” hereinafter).

Regarding claim 11, Sroka teaches the limitations as applied to claim 1 above, and as mentioned teaches the cement product of claim 1 (please see claim 1 rejection and claim 9 rejection regarding Sroka in view of Shtepenko, as the rejection is incorporated herein).
As mentioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the Portland cement as taught in Sroka with silicate-based minerals such as wollastonite (CaSiO3) as taught by Shtepenko so as to help reduce CO2 emissions through carbonation that can produce useful materials, and in recent years there has been an increasing interest in the sequestration of industrial carbon dioxide by mineral carbonation.

However, Sroka in view of Shtepenko does not explicitly teach wherein the calcium silicate comprises one or more discrete calcium silicate phases selected from CS (wollastonite or pseudowollastonite), C3S2 (rankinite), C2S (belite, larnite, bredigite), and an amorphous calcium silicate phase at about 30% or more by mass of the total phases; calcium aluminate accounting for about 0.1% to about 2.5% by weight of the carbonatable composition; wherein elemental Ca and elemental Si are present in the composition at a molar ratio from about 0.8 to about 1.2; and metal oxides of Al, Fe and Mg are present in the composition at about 30% or less by mass.

Like Sroka in view of Shtepenko, Sahu teaches carbonatable calcium silicate (see Sahu at [0007] teaching compositions for hazing control in carbonatable calcium silicate-based cements and concretes).
Sahu further teaches the disclosure generally relates to a carbonatable composition… the carbonatable composition includes: calcium silicate; one or more discrete calcium silicate phases selected from CS (wollastonite or pseudowollastonite)… and an amorphous calcium silicate phase at about 30% or more by mass of the total phases; and calcium aluminate accounting for about 0.1% to about 2.5% by weight of the carbonatable composition… elemental Ca and elemental Si are present in the composition at a molar ratio from about 0.8 to about 1.2… metal oxides of Al, Fe and Mg are present in the composition at about 30% or less by mass (see Sahu at [0012]), which is taken to meet the claimed limitations.
Furthermore, Sahu teaches the resulting composition is suitable for carbonation with CO2 at a temperature of about 30o C to about 90o C to form CaCO3 with a mass gain of about 10% or more (see Sahu at [0012]). 
As such, one of ordinary skill in the art would appreciate that Sahu teaches a carbonatable composition that includes: calcium silicate; one or more discrete calcium silicate phases selected from CS (wollastonite or pseudowollastonite)… and an amorphous calcium silicate phase at about 30% or more by mass of the total phases; and calcium aluminate accounting for about 0.1% to about 2.5% by weight of the carbonatable composition… elemental Ca and elemental Si are present in the composition at a molar ratio from about 0.8 to about 1.2… metal oxides of Al, Fe and Mg are present in the composition at about 30% or less by mass so as to result in a composition that is suitable for carbonation with CO2 at a temperature of about 30o C to about 90o C to form CaCO3 with a mass gain of about 10% or more, and seek those advantages by using the composition in the concrete as taught by Sroka in view of Shtepenko.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the carbonatable composition that includes: calcium silicate; one or more discrete calcium silicate phases selected from CS (wollastonite or pseudowollastonite)… and an amorphous calcium silicate phase at about 30% or more by mass of the total phases; and calcium aluminate accounting for about 0.1% to about 2.5% by weight of the carbonatable composition… elemental Ca and elemental Si are present in the composition at a molar ratio from about 0.8 to about 1.2… metal oxides of Al, Fe and Mg are present in the composition at about 30% or less by mass as taught by Sahu in the concrete as taught by Sroka in view of Shtepenko, so as to result in a composition that is suitable for carbonation with CO2 at a temperature of about 30o C to about 90o C to form CaCO3 with a mass gain of about 10% or more.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oshio et al. (JP S63210055 A) teaching a mixture consisting of… lime silicate powder… and the lime silicate is carbonated, wherein the mixture further comprises stearic acid and an alkylene oxide nonionic surfactant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731